  Case 8:19-cv-00985-GJH Document 40 Filed 09/09/19 Page 1 of 2




                                          September 9, 2019


via ECF

The Honorable George J. Hazel
United States District Court
District of Maryland
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

       Re:      Edgar v. Coats, No. 8:19-cv-985

Dear Judge Hazel,

  Pursuant to Local Rule 105(6), Plaintiffs in this matter write to request oral argu-
ment on Defendants’ pending motion to dismiss. See ECF No. 30. Plaintiffs request a
hearing to fully address the numerous, complex, and important issues of law rele-
vant to the pending motion.

  The undersigned counsel have conferred with counsel for Defendants regarding
mutual availability and propose the following dates for the Court’s consideration:

       •     Tuesday, October 29, 2019
       •     Wednesday, November 20, 2019
       •     Thursday, November 21, 2019
       •     Wednesday, December 4, 2019
       •     Thursday, December 5, 2019
       •     Monday, December 9, 2019
       •     Tuesday, December 10, 2019
       •     Wednesday, December 11, 2019
       •     Thursday, December 12, 2019

    Counsel for Defendants has indicated that Defendants take no position on Plain-
tiffs’ request for oral argument.
     Case 8:19-cv-00985-GJH Document 40 Filed 09/09/19 Page 2 of 2



                                    Respectfully,




 /s/ Ramya Krishnan                  /s/ David R. Rocah
Ramya Krishnan*                     David R. Rocah (Bar No. 27315)
Jameel Jaffer*                      (signed by Ramya Krishnan with
Alex Abdo*                          permission of David R. Rocah)
Knight First Amendment Institute    American Civil Liberties Union
   at Columbia University              Foundation of Maryland
475 Riverside Drive, Suite 302      3600 Clipper Mill Road, Suite 350
New York, NY 10115                  Baltimore, MD 21211
T: 646.745.8500                     T: 410.889.8555
jameel.jaffer@knightcolumbia.org    F. 410.366.7838
alex.abdo@knightcolumbia.org        rocah@aclu-md.org
ramya.krishnan@knightcolumbia.org
                                    Brett Max Kaufman*
                                    Vera Eidelman*
                                    American Civil Liberties Union
                                        Foundation
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    T: 212.549.2500
                                    F: 212.549.2654
                                    bkaufman@aclu.org
                                    veidelman@aclu.org

*   admitted pro hac vice           Counsel for Plaintiffs




                                    2
